 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 320George Joseph Orchard Siding, Inc. and Interna-tional Brotherhood of Teamsters, AFLŒCIO. Case 19ŒCAŒ25003 April 30, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On June 18, 1998, Administrative Law Judge Clifford H. Anderson issued the attached decision.  The Respon-dent filed exceptions and a supporting brief, and the General Counsel and the Charging Party filed answering briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified.2 We adopt the judge™s finding, for the reasons stated by him, that the evaluation system implemented by the Re-spondent™s Plant Manager Berndt, which disqualified 15 employees from further employment because they re-ceived a score of 7 or below, was motivated by Berndt™s desire to rid the Respondent of the Union™s main sup-porters.  We also adopt the judge™s recommended rem-edy, which ordered reinstatement with backpay for the 15 employees3 who were on layoff and were not recalled to work, because their evaluation scores were below that cut-off point. Our dissenting colleague contends that a remedy for all 15 is unwarranted because, in his view, the evaluation system itself was not unlawful but was merely adminis-tered in an unlawful manner so as to weed out union ac-tivists.  He thus concludes that the 3 employees out of the 15 who were not shown to be union supporters must have been unaffected by the Respondent™s discriminatory scheme.  We disagree.  The judge accepted that the original decision to evaluate employees before making recall decisions was not necessarily discriminatory, but he concluded that the system was used ﬁas a pretextﬂ to avoid recalling union activists. In this connection, the judge found that the Respondent used a point-scored evaluation system, but did not decide on the cut-off point until after it had rated employees. Clearly, at that point, it could see who would be eliminated under any given cut-off point.  The judge™s ﬁpretextﬂ finding is implicitly based on a conclusion that the cut-off point was chosen for discriminatory reasons, and we agree with that con-clusion.  Thus, employees who were not recalled because they failed to make that cut-off were victims of the Re-spondent™s discrimination whether or not they were un-ion activists.                                                            1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 Inasmuch as the judge has found that the Respondent unlawfully failed to recall certain employees who were already on layoff status, we delete any reference to ﬁlayoffﬂ from his remedy and Conclusion of Law 4.  We shall also amend the judge™s recommended Order and notice to conform to the violations found, and we shall also amend the notice to conform to the narrow cease-and-desist language in par. 1(c) of the recommended Order. 3 Twelve of the fifteen were identified on the record as being active supporters of the Union. Once that finding of discrimination is established, the appropriate remedy is clear. In cases involving the im-plementation of a disciplinary or other type of personnel system that has been found unlawfully motivated by em-ployees™ union activities, status quo ante relief is cus-tomarily imposed by the Board and courts on behalf of all adversely affected employees, regardless of specific evidence that each employee adversely affected had been engaged in such activities. Hyatt Corp. v. NLRB, 939 F.2d 361, 375 (6th Cir. 1991), enfg. Hyatt Regency Memphis, 296 NLRB 259, 263, 266 (1989) (ﬁwhere a system as a whole was implemented for a retaliatory purpose, the Board need not find illegal motivations as to specific individualsﬂ).  See also Robinson Furniture, Inc.,  286 NLRB 1076, 1076Œ1078 (1987); Joe™s Plas-tics, Inc., 287 NLRB 210, 211 (1987); International Business Systems, Inc., 247 NLRB 678, 681Œ682 (1980), enfd. mem. 659 F.2d 1068 (3d Cir. 1981).  This approach not only fully remedies the violation, but also avoids effectively discriminating against injured employees on the ground that they failed to participate in union activi-ties. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, George Joseph Orchard Sid-ing, Inc., Yakima, Washington, its officers, agents, suc-cessors, and assigns, shall take the action set forth in the Order as modified below. 1. Substitute the following for paragraphs 1(b) and (c) of the recommended Order. ﬁ(b) Adversely evaluating employees and failing to re-call the following employees in an effort to get rid of the most active employee supporters of the Union:  Maria Amaya  Martha Bello Alma Ceballos  Ofelia Corona Victor Delgadillo Lucila Dominguez Xochil Guttierez Rocio Larios Loaurdes Nagana Iracema Maldonado Reyna Morales  Lucille Paradise Erika Peneloza  Francisca Peraza Bertha Valleﬂ  (c) In any like or related manner interfering with, re-straining, or coercing employees and or employee appli-328 NLRB No. 42  GEORGE JOSEPH ORCHARD SIDING, INC. 321cants in the exercise of th
e rights guaranteed them in 
Section 7 of the Act.ﬂ 
2. Substitute the following for paragraph 2(a) of the 
recommended Order. 
ﬁ(a) Rescind the adverse evaluations and failures to re-
call the employees named above.ﬂ 
3. Substitute the attached notice for that of the admin-
istrative law judge. 
 MEMBER 
HURTGEN, dissenting in part. 
I agree that the evidence es
tablishes that Respondent 
sought to manipulate the evaluation process so as to 
make it less likely that the principal union activists 
would be reinstated.  In th
is regard, I note that Plant 
Manager Berndt told two supervisors that the evaluation 
system could be used to get rid of the principal union 
activists. 
The judge and my colleagues jump from the foregoing 
evidence to the conclusion that all 15 nonrecalled em-
ployees are discriminatees.  I 
would not make that leap.  
Those 15 nonrecalled employees include 3 who were not 
union activists at all.  Similarly, there were 21 known 
union activists.  Nine were recalled, and twelve were not. 
Based on the above, I cannot conclude that the plan, as 
effectuated, was aimed at weeding out all union activists 

or at assuring that nonactivis
ts would be reinstated.  In 
this latter regard, it would appear that the three nonre-
called nonactivists were rejected on the merits. 
Thus, I would not seek reinstatement of these three 
employees.  Indeed, I have some misgivings about the 12 

nonrecalled employees who were union activists.  In this 
regard, as noted supra, there were nine union activists 
who 
were recalled.  However, in light of the aforemen-
tioned evidence as to the Berndt statement, I am willing 
to find a violation as to the 12 nonrecalled union activ-

ists. In sum, I dissent as to th
e three nonrecalled nonactiv-
ists.1 Contrary to the assertion of my colleagues, I do not 
agree that the evaluation system was itself unlawful.  If it 

were, I might agree with my colleagues that all who were 
adversely affected by that system would be entitled to a 
remedy, irrespective of whether they were union activ-
ists.2  However, the evidence in this case shows only that 
Respondent 
administered
 the evaluation system in such a 
way as to weed out union activists. 
There is no showing that th
e system was administered 
so as to weed out nonactivists.  Indeed, that would have 
been contrary to Respondent™s strategy.  Accordingly, 
the remedy should extend only to the employees who 
were discriminated against because of their union activi-
                                                          
                                                           
1 This is not a case where an employer discriminatorily closes down 
an entire department because it is pro
union.  In that case, all victims of 
the shutdown, even nonactivists, are discriminatees. 
2 See cases such as 
Hyatt Regency
, 296 NLRB 259 (1989), enfd. 939 
F.2d 361 (6th Cir. 1991), ﬁwhere a sy
stem as a whole was implemented 
for a retaliatory purpose.ﬂ 
ties.  My colleagues assert that Respondent compiled the 

evaluation scores and then disc
riminatorily drew a line so 
that most union activists would fall below that line.  

Thus, in their view, all employees who fell below that 
line were discriminatees, whet
her they were union activ-
ists or not.  The problem with this theoretical position is 
that the judge™s findings do not clearly support it.  To the 

contrary, the judge found that Respondent discriminated 
by giving ﬁadverse evaluations.ﬂ  That is, Respondent 
gave lower scores to union activists in an effort to weed 
out many of them. 
I do not suggest that the theory of my colleagues is 
wholly without support.  I merely assert that there is at 
least ambiguity as to the precise type of discrimination 
involved herein.  In order to obtain the remedy granted 
by my colleagues, the General Counsel had the burden to 
show the type of discrimination postulated by my col-
leagues.  He has not done so.
3 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 After a trial before an administrative law judge at which we 

appeared and presented evidence and argument, the Na-
tional Labor Relations Board has determined that we have 
violated the National Labor Relations Act and has ordered 
us to post this Notice and to abide by its terms. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 We give you the following assurances: 
WE WILL NOT engage in surveillance of employees™ at-
tendance at union meetings. 
WE WILL NOT adversely evaluate and fail to recall em-
ployees in an effort to get rid of the most active support-

ers of the International Brotherhood of Teamsters, AFLŒ
CIO. WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce em
ployees and or employee ap-
plicants in the exercise of 
the rights guaranteed them in 
Section 7 of the Act. 
WE WILL rescind our wrongful adverse evaluations of 
and failures to recall the following employees: 
 Maria Amaya  Martha Bello 
 3 The General Counsel, on brief, speaks only of a ﬁrigged evaluation 
process.ﬂ  He does not say how it was ﬁrigged.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 322Alma Ceballos  Ofelia Corona 
Victor Delgadillo  Lucila Dominguez 
Xochil Guttierez  Rocio Larios 
Loaurdes Nagana  Iracema Maldonado 
Reyna Morales  Lucille Paradise 
Erika Peneloza  Francisca Peraza 
 Bertha Valle 
 WE WILL offer, in writing, immediate and full rein-
statement to each of these 
employees, terminating, if 
necessary, any replacement employees or, if his or her 
job no longer exists, to a substantially equivalent posi-
tion, without prejudice to his or her seniority or any other 
rights or privileges previously enjoyed, and 
WE WILL 
make the employees named ab
ove whole, with interest, 
for any loss of earnings and other benefits suffered as a 

result of our discrimination against them. 
WE WILL remove from our files any reference to our 
unlawful adverse evaluation of and failure to recall the 

employees named above and 
WE WILL notify each named 
employee in writing that this has been dome and that our 
unlawful conduct will not be used against him or her in 
any way. 
WE WILL preserve and, on request, make available to 
the Board or its agents for examination and copying, all 
payroll records and other records and documents neces-
sary to analyze the amount of backpay and other moneys 
due under the terms of this Order and to insure that the 
terms of this Order have been fully complied with. 
GEORGE JOSEPH 
ORCHARD SIDING
, INC.  Irene Hartzell Botero 
and Martin M. Eskenazi, Esqs
., for the General Counsel. Ryan M. Edgley, Esq. 
(Halverson & Applegate, P.S.
), of Yakima, Washington, for the Respondent.
 Robert H. Gibbs, Esq. (Gibbs, Houston, Pauw), of Seattle,
 Washington, for the Charging Party.
 DECISION STATEMENT OF THE 
CASE CLIFFORD H. A
NDERSON, Administrative Law Judge, I heard 
this case in trial during the we
eks of October 7 and 21, and November 18, 1997, in Yakima, Washington, pursuant to an 
order consolidating cases, conso
lidated complaint and notice of 
hearing issued by the Regional Director for Region 19 of the 
National Labor Relations Bo
ard on March 31, 1997, and amended on September 18, 1997, 
based on a charge in Case 
19ŒCAŒ25003 filed on March 3, 1997, by the International 
Brotherhood of Teamsters, AFLŒ
CIO (the Union)  against 
George Joseph Orchard Siding, Inc. (the Respondent) and 
amended on January 31 and February 25, 1997.  Posthearing 
briefs were submitted by the General Counsel, the Charging 
Party, and the Respondent on December 24, 1997. 
The complaint, as amended, al
leges that the Respondent vio-
lated Section 8(a)(1) of the National Labor Rela
tions Act (the Act) on August 25, 1996, through 
Supervisor Juana Magana, by 
surveiling employees attending a union meeting in a public 

park or, in the alternative, 
creating among those employees the 
impression of surveillance of their union activities.  The com-
plaint further alleges at para
graph 7 that the Respondent vio-
lated Section 8(a)(3) and (1) of the Act on or about August 27, 

1996, and with respect to Para
dise on September 25, 1996, by 
laying off the following 15 employees:
 1  Maria Amaya   Martha Bello 
Alma Ceballos  Ofelia Corona 
Victor Delgadillo  Lucila Dominguez 
Xochil Guttierez  Rocio Larios 
Loaurdes Nagana  Iracema Maldonado 
Reyna Morales  Lucille Paradise 
Erika Peneloza  Francisca Peraza 
 Bertha Valle 
 Complaint subparagraph 8(a) as amended alleges that the Re-
spondent laid off these employee
s because certain of the Re-
spondent™s employees, including certain of those laid off, as-

sisted the Union and engaged in concerted activities and, to 
discourage employees from engagi
ng in these activities. Com-
plaint subparagraph 8(a) as amende
d alleges, in the alternative, 
that, if the layoff had a lawful business justification, the em-
ployees named above were selected for inclusion in the layoff 
because certain of the Respondent™s employees, including cer-
tain of those laid off, assisted the Union and engaged in con-certed activities and to discourage employees from engaging in 
these activities. 
The Respondent denied that it had committed any violations 
of the Act.  More specifically,
 the Respondent alleges its shut 
down and modernization of a production line and, the concomi-
tant selection of production em
ployees for lay off was a busi-
ness decision free from consideration of employees™ union and 
or protected activity.  Similarly, it argues its determination not 
to recall or rehire certain of
 those production-line employees 
was based on the Respondent™s evaluation of its business needs 
and the employees™ work skills and was free from prohibited 
considerations.  Addressing th
e surveillance allegation, the 
Respondent argues that Juana Maga
na was coincidentally in the 
area of the park where employees attended a union meeting, 
that she did not surveil employees™ union activities and her 
presence was benign and not 
in violation of the Act. 
FINDINGS OF FACT
 On the entire record including helpful briefs from the Re-
spondent, the Charging Party, and the General Counsel, I make 
the following findings of fact
2 I. JURISDICTION
 The Respondent, a corporation with an office and places of 
business in the Yakima Valley, 
Washington, is engaged in the business of operating fruit packi
ng, storage, and distribution 
facilities. During its busine
ss operations the Respondent has 
annually purchased and received 
directly from 
points outside the State of Washington, or from
 suppliers within the State 
which in turn obtained such goods from outside the State, 
goods and services valued in excess of $50,000 and in the same                                                           
 1 Several of the employees had different spellings of their names in 
the record:  Guttierez wa
s also recorded as Gutierez or Gutierrez; Lo-
aurdes Nagana as Lourdes Magana; Reyna Morales as Reina Morales; 
and Iracema or Irazema Maldonado as Iracema Mendoza. 
2 As a result of the pleadings and the stipulations of counsel at the 
trial, there were few disputes of fact regarding collateral matters.  
Where not otherwise noted, the findings herein are based on the plead-
ings, the stipulations of counsel, or unchallenged credible evidence. 
 GEORGE JOSEPH ORCHARD SIDING, INC. 323periods has sold and shipped goods
 and services valued in ex-
cess of $50,000 from its facility 
to points outside the State of 
Washington, or to customers with
in the State, which customers 
themselves were engaged in interstate commerce by other than 
indirect means. 
Based on the above, there is no dispute and I find the Re-
spondent is and has been at all times material an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act. 
II. LABOR ORGANIZATION The Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
III. THE ALLEGED UNFAIR LABOR PRACTICES
 A. Background The Yakima Valley of Washingt
on State is orchard country.  
Area orchardists cultivate and harvest apples, cherries, and 
other fruits with apples the primary crop.  Some 70 local area-
packing houses are consigned, so
rt, pack, and sell the crops of 
area growers.  Among the dozen 
largest is the Respondent with 
packing, storage, and distribution facilities in the Yakima Val-

ley communities of Yakima and Zillah, WashingtonŠ
communities some 30 miles apart.  The Respondent™s adminis-
trative offices are across the street from its Yakima packing 
facility. 
The Respondent™s Yakima production facility (the plant) 
processes various types of apples by means of three production 
lines.  The ﬁPre-size lineﬂ sorts apples.  Apples are packaged 
into trays on the ﬁTrayfill lineﬂ; also referred to as the ﬁred 
lineﬂ because Red Delicious apples are processed on it.  The 
third production line or ﬁGolden lineﬂ handles Golden Deli-
cious Apples or Golden apples exclusively.  Because of their 
thin skins and heightened susceptibility to bruising, Golden 
apples are sorted, sized, and packaged independently of other 
apple varieties. Apples are a seasonal fruit.  Apples are harvested and proc-
essing begins in about September and generally continues 
through the following May.  At that time the Respondent™s 
apple processing is discontinued and cherry processing is taken 
up for the much shorter cherry harvest season.  At times the 

Golden line resumes apple-proc
essing operations in the summer 
utilizing earlier stored fruit.  This resumption continues, if the 
fruit is available, until the ne
w Apple harvest commences and 
new apples arrive for processing in September. 
Gary Bailey at all relevant 
times has been the Respondent™s 
president, general manage,r and one-third owner.  Gaylord 
Enbom is assistant general manage
r in charge of the Field De-
partments.  Paul Berndt is the 
manager in charge of the Zillah 
facility.  Since March 1995 Greg Berndt has been plant man-
ager of the Yakima facility.  Pa
ul Berndt is Greg Berndt™s fa-ther.  Gary Bailey is Greg Berndt™s uncle. 
Each of the plant™s three lines has a supervisor, an assistant 
supervisor, line employees, and 
associated support personnel. 
The line supervisors and assistant supervisors™ supervisory 
status under Section 2(11) of the Act was not in contest.  The line supervisors reported to Plant Manager Greg Berndt. When 
the apple lines were not in operation, at least some of these 
individuals also served as supervisors in Yakima and/or in Zil-
lah over aspects of cherry processing. Those engaged in such 
other assignments did not necessarily report to the plant man-
ager during that employment. 
Cindy Rines was the Golden-line supervisor from about the 
spring of 1995 through May 1996.
3  She was replaced by Ve-
ronica Hernandez who continued 
to serve as Golden-line su-
pervisor at all relevant times thereafter.  The assistant supervi-

sor of the Golden line for the 1995Œ1996 season was Ms. Kim 
Sifuentes.  Linda Villarruel replaced Sifuentes
4 in August 1996 and served as assistant supervisor of the Golden line through 
November 1996.  Veronica Hernandez was the Presize line 
supervisor from July 1995 till July 1996.
5  She was replaced by 
Gloria Gutierrez in August 1996.  Gutierrez continued in that 
position until she quit in September 1996 on learning she was 
being transferred to a yet-to-be determined nonsupervisory 
position. The assistant Presize line supervisor was Juana Ma-
gana, sister in law of Ms. He
rnandez, from about August 1995 
to September 1996.  Johnny Sifu
entes was the Trayfill line 
supervisor at all relevant times. 
The Respondent determined to purchase new Golden Deli-
cious apple packing equipment in late 1995 and install the new 
Golden-line equipment during 
the 1996 seasonal shutdown of 
the line.  The ﬁoldﬂ Golden line was shut down and line em-
ployees were laid off in May 1996.  The now ﬁnewﬂ Golden 
line was returned to production on August 19, 1996.  Not all 
former Golden-line employees we
re recalled even though in the 
following weeks new employees were hired to work on the line.  
The propriety of the permanent layoff of Golden-line employ-
ees and the failure to recall t
hose employees in and after August 
1996, are the heart of the instant dispute. 
B. Events 
1. Employees™ union and concerted activities 
The Union commenced a general organizing campaign 
among area apple packing houses in early 1996.  Velma Perez 
was employed by the Union as 
an organizer of several local 
packing houses, including the 
Respondent, by March 1996 and 
at that time commenced contacti
ng various employees of those 
employers initially by telephone and thereafter by telephone 
and by way of union meetings.  Perez testified that the Respon-
dent™s employees: Delf
ina Espinoza from Yakima,
6 Lucila 
Dominguez, Lourdes Magana, Mari
a Sorventes, Virginia Gar-
cia, and Maria Amaya were initially active and were utilized as 
organizing committee leaders.  They were thereafter joined by 
employees: Maria Amaya, Lucila Dominguez, Bertha Valle, 
Maria Amaya, Lucila Dominguez, Xochil Gutierrez, Delfina 
Espinoza from Yakima, and Delf
ina Espinoza from Toppenish. 
From April 14 through August 25, 1996, union organiza-
tional meetings were held with interested employees of the 
Respondent both at the local area 
Teamsters™ hall and at Elks 
                                                          
 3 Thereafter Rines supervised Z
illah cherry packing from June 8 
through June 8 or 9, 1996.  She then served as a nonsupervisory ﬁpres-
sure testerﬂ and Asian pear sizer unt
il her later transfer to the Trayfill line as a sorter.  She ended her employment with the Respondent just 
before Labor Day 1997. 
4  Ms. Sifuentes married Johnny Sifuentes in January 1994.  He was 
promoted that year to assistant Tray
fill line supervisor and thereafter to 
supervisor.  He held that position at
 least through the time of his testi-
mony in November 1997. 
5  Thereafter she had Yakima cherry packing supervisory duties be-
fore her assignment to the Golden line in August 1996. 
6 Two individuals named Delfina 
EspinozaŠone from Yakima and 
the other from Toppenish, a local area city, were involved in these 
events.  When necessary, each indi
vidual has received 
her appropriate geographical designation. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 324Park, a public park on Hathaway Street in Yakima.  The meet-
ings were publicized by the Un
ion and by activist-employees 
by telephone, leaflet and by word of mouth on the job, and 

during lunch and other breaks. 
Employees circulated and submitted to the Respondent three 
petitions.  Employees Delfina 
Espinosa and Berta Valle circu-
lated three copies of a handwritten petition in both English and 

Spanish dated June 27, 1996, asserting: 
 We demand with this petition that you council Veronica Her-

nandez to treat people better with respect, not call us Wet-
backs or swear at us[.]  [I]f she can not do this then terminate 
her!  [Emphasis in the original.] 
 The 3 copies of the petition acquired some 80 signatures 
including those of Alma Ceballos, Victor Delgadillo, Rocio 
Larios, Lourdes Magana, Irazema 
Maldonado, and Berta Valle. 
The originals were submitted to the Respondent presumably 
some time after circulation commenced.  At about this time 
employee Lucia Domingues circul
ated a petition designed to 
retain Cindy Rines as the Golden
-line supervisor. This petition 
was signed by Lourdes Maga
na, Lucia Dominguez, Berta 
Valle, Maria Amaya, and Irazema Maldonado.
7  The petition 
was submitted to the Respondent.  
Berndt testified that he re-
ceived this petition along with the Hernandez petition and read 

them. 
A third petition, typewritten in English and Spanish, was cir-
culated in late July and submitted to Gary Berndt by employees 
including Delfina Espinosa, Beatriz Navarro, Amanda Espi-
nosa, Lucrecia Acosta, Elena Ar
ias, and Carlotta Chacon on 
August 5, 1996.  The petition asserted: 
 We the workers of George Joseph demand that our seniority 
be respected.  We are a large group who have worked for you 
for years.  We have not been ca
lled to work and need our sala-
ries and benefits to 
support ourselves.  It is an injustice that 
this company is hiring new people while those of us who have 

worked here for years are without work. 
 This petition copies bore 75 signa
tures including those of em-
ployees: Maria Amaya, Alma Ceba
llos, Ofelia Corona, Victor 
Delgadillo, Lucia Domingues, Xo
chil Gutierrez, Lourdes Ma-
gana, Irazema Maldonado, Reina Morales, and Berta Valle. 
2. The Respondent™s knowledge 
of the employees™ union and 
concerted activities 
The Union publicly announced its intention to initiate an or-
ganizing drive among packing house employees, the  ﬁTeam-
sters Apple Campaign,ﬂ and that fact received press coverage in 
the Yakima Valley and was a s
ubject of conversation in the 
packing house community.  There is no dispute that in early 
1996 the Respondent and other area packinghouses were well 
aware that a union organizing drive directed to their employees 
was in prospect. Substantial testimony was 
received from union-supporting 
employees that, from the time of the commencement of their 
union activities in April, they 
and other employees discussed 
union activities on the line and, at lunch in the lunchroom 
within hearing distance of various supervisors.  The supervisors 
generally denied hearing such 
conversation.  The bulk of the 
                                                          
 7 The Respondent did not retain a 
copy of this petition nor did the 
Union.  The evidence of employee signatures, while undisputed, came 
from individual employee witnesses and did not purport to identify all 
who signed the petition. 
employees involved were either 
primarily or exclusively Span-
ish speakers and their conversations
 were conducted in Spanish.  
The Respondent™s management was essentially entirely English 
speaking; first-line supervisio
n was generally bilingual.  Si-
fuentes does not speak or understand Spanish. 
A meeting of employees was held by the Respondent on July 
9 to ﬁdiscuss union efforts to organize industry workers in the 
valley.ﬂ  In that meeting, and 
by letter dated July 30, 1996, to 
all employees, the Respondent described elements of the NLRB 
representation election process as well as the process of collec-
tive bargaining and sought to em
phasize its view that the Re-
spondent™s terms and conditions of employment compared 

favorably with area employers and that union representation 
was neither necessary nor desirabl
e.  Gloria Gutierrez, who is 
bilingual, replaced Veronica Hernandez as 
Presize-line supervi-
sor in July 1996, a position she left in August.  Gutierrez testi-
fied that during this JulyŠAugust 1996 period she was ﬁvery 
closeﬂ to Ms. Hernandez and Office Secretary Brenda Flores 
and would go to lunch with them.  During or en-route to lunch 
on these occasions, the trio would ﬁrun intoﬂ employees who 
Hernandez would point out to Gu
tierrez by name as ﬁunion.ﬂ  
So, too, Gutierrez testified that
 Hernandez would come over to 
the Presize-line where Gutierrez was working as the new su-
pervisor and  would point out ce
rtain employees to Gutierrez as 
union supporters and warn her ﬁto 
be careful of the ones that 

were in the union.ﬂ  Hernandez denied this testimony.  Brenda 
Flores did not testify. 
Gutierrez testified to attending a meeting in July with Greg 
Berndt, Veronica Hernandez, 
Johnny and Kim Sifuentes, and 
Brenda Flores in which the em
ployees™ petition respecting Ms. 
Hernandez was discussed.  She 
recalled that Berndt and Her-
nandez had the pages of the petition before them and reviewed 
the names of the employees who signed the petition. Hernandez 
read the employees™ names aloud and identified to Berndt the 
signers she believed were the most active union supporters. In 
some cases a discussion would occur between the two respect-

ing who was active for the Union. Berndt, in Gutierrez™ recol-
lection, said that ﬁthey needed Veronica Hernandezﬂ and ﬁthe 
people that were in the union, we had to get rid of the people in 
the union because they were causing too much trouble.ﬂ  Gu-
tierrez was unable to name all the employees identified by 
Berndt and Hernandez in this pr
ocess as ﬁunion,ﬂ but estimated 
their number to be approximately 20. 
Ms. Villarruel testified that she interpreted for Berndt at a 
May 1996 meeting with employees 
in which he announced that 
the new Golden line would be installed during the cherry sea-
son, that the installation might take some time to conclude and 
that the employees should be patient
.  In answer to an employee 
question about possible layoffs resulting from the new installa-

tion, Villarruel recalled that Berndt told the employees that 
there would not likely be layoffs 
but rather additional hires and 
that the employees might be able
 to have their family members 
come to work. 
Villarruel recalled that Berndt approached her in early July 
about holding a meeting fo
r employees about unions. 
 He went up to me, and he asked how things were going.  He 
usually asked that, how things were going and if I had heard 
anything about the union from the employees, and I said no, 
and he asked me if I thought it would be a good idea to hold a 
meeting, and I said that it wouldn™t be a bad idea, and he said 
so the people at George Joseph want a union and he kind of 
 GEORGE JOSEPH ORCHARD SIDING, INC. 325like smiled, and he goes okay, 
thanks, and he walked off, and 
I went back to the line. 
 The meeting was held.  Villarruel interpreted for Berndt at the 
meeting and, after the meeting, was present when several 
agents of the Respondent engaged in a conversation in which 
they speculated on the union sympathies of several of the at-
tending employees.  Mr. Berndt 
disputed Ms. Villarruel™s tes-
timony. 
3. Events respecting the Golden line 
Greg Berndt came to the Respondent in late 1993 as a 30-
something former Air Force pilot with an MBA and family 
connections to the firm.  Following an orientation period and 
experience as line supervisor in the direction of special pro-
jects, he became plant manager in early 1995.  Greg Berndt 
testified that as a new employee
 with the Respondent he took 
some time to familiarize himself with the business generally as 

well as the Respondent™s opera
tions as compared and con-
trasted to other similar operations in the area.  He came to view 
the Respondent™s operations as 
needing improvement and, set 
in motion a series of changes both in managerial/supervisory 
practices and in line production operations. 
Mr. Berndt testified that he endeavored initially to make su-
pervisory changes and then utili
ze the new supervision to ad-
dress production and personnel problems on a step-by-step 

basis.  Thus, he testified he ch
anged supervisors over time, first 
on the Trayfill line, then in shipping and receiving departments, 
the Presize line, the Golden line and finally in maintenance and 
cleanup crew.  Berndt worked with the new supervisors to 
evaluate personnel and testified 
that terminations occurred over 
the course of time in other departments. 
The Respondent investigated various possibilities to improve 
production and, in early 1996, settled on acquiring on new ma-

chinery for the Golden line to be
 installed after the end of the 
1996 Golden apple packing seas
on with the completion timed 
to allow resumption of the line in August 1996 with the new 

crop.  Berndt testified that by ﬁthe spring of ‚96, with a number 
of the other departments fixedﬂ 
he came to focus on the Golden 
line and became increasingly aw
are of quality problems with 
that line both as to product and 
personnel.  Aware that the pro-
duction line would be modernized in the summer of 1996, 

Bernt testified he decided to delay making any personnel 
changes among Golden-line production employees until the 
new line machinery was installed. His desire was, in effect, to 
make all necessary changes at once rather than initiate changes 
in the operation of the ﬁoldﬂ line and later have to reconsider 
circumstances again when the ne
w equipment was in operation. 
The ﬁoldﬂ Golden-line shut down in May 1996 and employ-
ees were laid off.
8  The Respondent de
termined to replace 
Golden-line Supervisor Cindy Rines with Veronica Hernandez 
and continue Kim Sifuentes as th
e assistant supervisor.  Berndt, Hernandez, and Sifuentes testified that in July, Berndt re-
quested an evaluation of the ﬁoldﬂ Golden-line employees to 
provide a means of separating the good employees who would 
be recalled when the new line commenced operations from the 
unsatisfactory workers who woul
d not be recalled.  Berndt testified that this evaluation process occupied the three from 
mid- or late July through early August 1996. 
                                                          
 8 Some employees, as in times past
, transferred to the cherry packing 
underway in both Yakima and Zillah following the end of the Apple 
season. Ms. Sifuentes testified that as instructed she undertook the 
initial evaluation of Golden-line employees.  In doing so, she 
utilized her own knowledge of employees as well as a few qual-
ity control sheets which were located to evaluate employee 
performance for quality, speed, and accuracy.  Ratings of from 
1 to 10 were assigned each employee with the higher score 
indicating better performance.  
Employee personnel files were 
not consulted. Following this initial evaluation Hernandez, 
Berndt, and Sifuentes held several meetings in which employee 
ratings were discussed and the opinions of Berndt and Hernan-
dez considered.  Sifuentes testified that her initial rankings 
were largely retained after the review process had been con-
cluded. 
Hernandez, Berndt, and Sifuente
s testified that rankings of 
the Golden-line employees were based on merit and not on 
employee union or protected activities.  Sifuentes testified that 
the ratings were made and scores assigned without any prede-
termined number of employees in
 mind to lay off or retain.  
Both Berndt and Sifuentes testified that the ﬁcut offﬂ scores of 
eight and aboveŠjustifying rete
ntion and, seven and below 
causing permanent layoff were 
decided only after employees 
had been rated. 
Gloria Gutierrez testified that at the meeting in July she at-
tended as Presize supervisor, as described supra, the discus-sionŠwhich was primarily, if 
not exclusively, conducted by 
Berndt and HernandezŠalso 
addressed the then planned 
Golden-line employee evaluation process.  At that time, as she 
recalled it, it was contemplated that the ﬁnewﬂ Golden line 
would initially need fewer empl
oyees to operate although later 
it might later require additional staffing.  The ﬁoldﬂ Golden-line 
employees were to be evaluate
d on a 1-to-10 basis keyed to 
work ability with those employees receiving a minimum score 
being retained and those failing to receive that score being laid 
off. Gutierrez testified that Berndt said, in effect, that the 
evaluation system did not have to
 be followed, but rather could 
be used as a pretext to get ri
d of the employees the Respondent 
had identified as the main union supporters. Greg Berndt, Ve-

ronica Hernandez, Johnny Sifuente
s, and Kim Sifuentes denied 
these attributions. 
The Golden-line modernization was concluded by August 
1996.  The laid-off Golden-line 
employees who met the scoring 
criterion, i.e., a rating of 8 or 
better, were recalled and the new 
Golden line started up on August 19, 1996. The other Golden-

line employees, i.e., those with a 
score of 7 or lower, were not 
contacted or recalled.  Some of these ﬁnot recalledﬂ former 
Golden-line employees appeared at the facility to commence 
work in the initial days of the line™s operation and were told by 
management they were not going to be recalled.  Thereafter, by 
letter to the low scoring employees, the Respondent informed 
them that they would not be recalled based on their score in the 
evaluation process. 
The ﬁnewﬂ Golden line initially operated with just the return-
ing employees, but within the 
week, and with greater frequency 
thereafter, new employees were hi
red.  The low scoring former 
Golden-line employees were never recalled and, those who 
appeared at the facility seeking to return to work, were turned 
away.  There is no dispute that the 15 individuals alleged by the 
General Counsel as improperly la
id off in the complaint, as 
named supra, were not recalled. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 3264.The August 25, 1996 union meeting in the park 
The Respondent™s failure to recall many employees engen-
dered questions among the union-supporting employees.  The 
Union announced, publicized by the 
distribution of leaflets at 
work and held an employee union
 meeting at Elks Park on Au-
gust 25, 1996.  Several employee w
itnesses testified that as the 
attendees were in the open area of the park, they observed ad-
mitted Supervisor Juana Magana drive by in her brown Ford 
Bronco automobile several times.  While the testimony was not 
consistent, the versions genera
lly described Magana with a 
male passengerŠlikely her husb
andŠdriving slowly by and 
observing the gathering from the vehicle. 
Ms. Magana testified that at relevant times her mother-in-law 
lived near Elks Park and that sh
e had occasion to visit her rela-
tive quite frequently. She testified further that when visiting her 
mother-in-law she would often come and go on errands or 
would assist in teaching her daught
er to drive an automobile.  
She testified that she often drove by the park in such circum-
stances and may well have done 
so on August 25. She denied, however, observing the assembled employees or surveilling 

employees™ union activities. 
Ms. Gutierrez testified that Veronica Hernandez told her be-
fore the Golden-line layoffs th
at the Respondent learned that 
employees were having union mee
tings in a Yakima park and 
ﬁthey sent somebodyŠthey were
 having union meetings at a 
park, and someone took the names 
that were there, and they 
brought that piece of paper back and that™s how they knew who 
was in it.ﬂ  Hernandez denied Gutierrez™ allegations. 
C. Analysis and conclusions 
1. Complaint paragraph 7Šthe Golden-line employee layoffs 
The Board in Wright Line, 251 NLRB 1083, 1089 (1980), 
enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982), established a test for approaching discrimination allega-
tions which was recently restated in 
Manno Electric, 321 
NLRB 278, 280 fn.12 (1996): 
 Under [the Wright Line
] test, the Board has always first re-
quired the General Counsel to persuade that antiunion senti-

ment was a substantial or motiva
ting factor in the challenged 
employer decision.  The burden of persuasion then shifts to 
the employer to prove its affi
rmative defense that it would 
have taken the same action even
 if the employees had not en-
gaged in protected activity.  
Office of Workers Compensation 
Programs v. Greenwich Collieries
, [114 S.Ct. 2551, 2557Œ
2558 (1994)], at 2258. 
 While the complaint allegations are relatively few and nar-
rowly focused, the hearing herein occupied 9 days and resulted 
in a significant amount of test
imony and a substantial number 
of exhibits.  The parties closely litigated the employees™ union 
and concerted activities and 
the Respondent™s knowledge and 
animus respecting them.  Equally closely litigated were the 

Respondent™s decisional proce
sses respecting the Golden-line 
layoffs, employee evaluations 
and subsequent operation and 
staffing of the line.  It may be 
said that the Respondent™s action 
in laying off the 15 Golden-line employees and the allegations 
of the complaint generally were litigated to a fair thee well. 
In substantial and skillfully drafted briefs the parties mar-
shaled and argued their cases.  The Respondent paints a picture 
of an employer who simply extended its step-by-step moderni-
zation process to its Golden 
line by improving equipment and 
setting minimum standards for its
 production employees.  The 
Respondent does not deny that it 
was at least generally aware 
that a union campaign was in its early days, and that many of 
its employees had signed petitions that were physically submit-
ted to the Respondent.  It denies strenuously, however, that 
those activities were a factor in its modernization efforts that 

included the contested layoffs. 
 The Respondent emphasizes, on 
brief at 6, that a majority of workers from the ﬁoldﬂ Golden line 
who signed the petitions herein were retained on the ﬁnewﬂ 
Golden line as were ﬁactive an
d visible union supportersﬂ such 
as employees Espinosa, Garcia, 
Navarro, and Acosta as well as 
ﬁin-plant committee organizersﬂ Taylor and Shilman. 
The General Counsel and the Charging Party argue that the 
Respondent well knew which em
ployees supported the Union 
and concertedly opposed certain of the Respondent™s employ-
ment practices and sought to re
move these troublemaking em-
ployees by means of the evaluation process. The General Coun-
sel argues that there was no demonstrated need to lay off em-
ployees in anticipation of the actual operation of the new 
Golden line. The Government also argues that the Respondent™s 
evaluation process was flawed in the information it  considered 
and did not consider in evaluating employees.  Further, the 
General Counsel and the Charging Party argue that, even were 
the initial failure to recall the old Golden-line employees not a 

violation of the Act, the subsequent failure to recall the old 
experienced employees when new inexperienced employees 
were hired was such a violation. 
The Government in a 70-page brief has ably advanced its ar-
gument that the circumstantial evidence in the case sustains its 
burden of persuasion that the layoffs were improper.  Included 
in that argument is a detailed recitation of testimonial inconsis-
tencies and holes or illogical 
elements in the Respondent™s 
explanation of events.  The Chargi
ng Party assists in this effort. 
I have carefully considered the s
ubstantial record in this case 
and the arguments of the parties. 
I am unable to conclude that the indirect evidence advanced 
by the Charging Party and the General Counsel is sufficient in 
its totality to carry the governme
nt™s burden.  Setting aside the 
testimony of Gutierrez to be discussed, infra, there is insuffi-
cient evidence of animus as well as insufficient evidence of 
manipulation of the moderni
zation and employee evaluation 
processes to find that the Respondent improperly laid off em-
ployees or that the Respondent improperly failed to recall the 
employees at issue. 
The General Counsel urges me to find knowledge of union 
activities by concluding the em
ployees™ union conversations 
were overheard.  The Charging Party and the General Counsel 
further argue that the questi
onable elements of the Respon-
dent™s evaluation system both as
 to timing and rationale support 
a finding of subterfuge and pretext.  There are usually minor 
inconsistencies in testimony and 
gaps or puzzling elements in a 
described series of events.  Whil
e these gaps may be suspicious 
or raise doubts, as in the instant case, they are not in this case 
sufficient standing alone to carry the burden the Government 
bears on each element of its complaint. 
None of the above, however, considers or addresses the tes-
timony of former employee and S
upervisor Gloria Gutierrez.  
Gutierrez™ testimony of conversa
tions and statements in her 
presence made by Berndt, Hernandez, and Sifuentes, if cred-
ited, gives the lie to the Res
pondent™s disclaimers of knowledge 
of employees™ union activities 
and animus against such em-
ployees in contest, herein, and describes overt plans by the 
 GEORGE JOSEPH ORCHARD SIDING, INC. 327Respondent™s management and supervisors involved in the 
employee evaluation process to s
ubvert that process into a pre-
text or subterfuge for removi
ng the troublemaking or leading 
union supporting employees. Her te
stimony is disputed by 
Berndt, Hernandez, and the Sifuentes and is, thus, itself under 
challenge as a fraud or fiction unrelated to actual events.  The 
resolution of this diametrically
 opposed testimony is, in my 
view, the heart of the instant dispute.  If credited, Gutierrez 
testimony clearly carries the Gove
rnment™s burden to show that the evaluation process, howsoever originally intended,  was in 
the event used as a pretext to 
rid the Respondent of suspected 
union supporters  and troublemakers.  If discredited, the Gen-

eral Counsels case must rely on the other record evidence 
which I have found, supra, insufficient on its own to carry the 
government™s case.  Thus, in a pract
ical sense, this case, despite 
the length of the record and the skills and advocacy of counsel, 

turns on this single witnesses testimony and the Respondent™s 
challenge to it. 
I have considered the testimon
y of Gutierrez both on direct 
and under cross-examination in light of the contrary testimony 
noted above as well as the record as a whole.  In evaluating this 
conflict it is useful to initially consider probabilities.  I do not 
find it fatally improbable that Gutierrez would have been in a 
position to hear the remarks she testified to as quoted in part, 
supra.  Although Gutierrez was a supervisor for the Respondent 
only in July and August 1996, she had been working in the 
office for some time and was a friend and lunchmate of office 
employee Brenda Flores and Hernandez during the relevant 
period.  It would not be unusua
l or unlikely for Hernandez to 
offer information and or advise to her friend and new supervi-

sor Gutierrez when they went to lunch.  Nor would it be un-
usual for such a new supervisor 
to be in meetings with man-
agement and other supervisio
n.  While one might wonder 
whether or not Mr. Berndt and Ms. Hernandez would have been 
so open in their remarks respec
ting employees, as a confidant 
of Hernandez and a new supervisor, Gutierrez would inevitably 
have to be brought up to speed
 on management™s plans respect-ing personnel matters. 
While Mr. Sifuentes did not recall meetings with Ms. 
Gutierrez, and Ms. Flores did not
 testify, Ms. Hernandez, Ms. 
Sifuentes, and Mr. Berndt denied that the statements attributed 
to them were ever made to or in the presence of Gutierrez.  
Whether or not it is an unfair labor practice or not, the Board™s 
volumes make evident that em
ployers do on occasion weed out 
ﬁtroublemakerﬂ employees and th
e agents of those employers 

who took such actions do on occasion deny that their actions in 
firing or laying off employees were
 improperly motivated.  It is 
not fatally improbabl
e that a management and supervisory 
teamŠespecially one that is close 
and in part related further by 
blood and marriageŠwould deny 
that an improper conversa-
tion or event occurred.  The motivation to deny or conceal 

wrong-doing when ones actions are 
under challenge is perhaps 
a universal aspect of the human condition. 
Considering Ms. Gutierrez™ motivations, it is not fatally im-
probable that an employee will 
relate her employer agents™ 
statements and or conversations or plans to authorities with an 
initial and ongoing relu
ctance to become involved as Gutierrez 
did herein.  As the Respondent argues, however, it is also not 
fatally improbable that an empl
oyee feeling badly treated by 
her employerŠas Ms. Gutierr
ez undoubtedly didŠmight har-
bor animus against it, which could color or even shape her tes-
timony.  Such animus, while not as common an occurrence, 
may motivate some employees to manufacture or fabricate 
events and circumstances designed 
to and offered to authorities with an intention to harm the employer or its agents. 
I find that the probabilities involved herein tend to cancel out 
and in their totality do not str
ongly suggest a particular out-
come in the credibility conflicts herein.  Thus, while I find it 

less likely that several individual
s would unite to falsely deny a 
conversation occurred than a singl
e individual might, I also find 
it less likely that an employee would falsely ascribe detailed 
statements of intent and motivation to others, in effect falsify-
ing out of whole cloth conversations which did not exist as 
compared to simply denying that an event occurred.  Accord-
ingly, this testimonial conflict in my analysis ultimately comes 
down to considering all aspect
s of the testimony with an 
evaluation of relative demeanor of the witnesses being the final 

and determinative factor in the evaluation of the conflicting 
evidence in light of the burden of persuasion the Government 
bears. 
Gutierrez was either a witness to employer animus and had a 
plan to remove troublemaking employees under the pretext of 
an employee evaluation or she was 
a liar fabricating tales to do 
her former employer and its agents harm.  I found her de-
meanor to be persuasive and 
conclude she was an honest, if somewhat obdurate and reluctant witness, who told the truth as 

she recalled it.  I reject the argument that she was simply a tool 
of the Union or her own hostility to the Respondent and lied in 
furtherance of the Union™s agenda or her own hostile feelings 
toward Berndt, Hernandez, and/
or the Respondent.  Her testi-mony seemed frank, if sometimes belligerent and not linearly 
responsive.  I did not find her disingenuous or calculating as if 
she were testifying in furtherance of a plan or scheme.  She 
seemed to be simply testifying from her memory of events.  
Simply put, while observing her 
demeanor during her testimony 
and reviewing that testimony in printed form in the recordŠall 

with a skeptical eye given the apparent significance of her tes-
timonyŠI found her believable a
nd I credit her testimony over 
the denials of Berndt, Hernandez, and the Sifuentes. 
In crediting Gutierrez over Berndt, Hernandez, and the Si-
fuentes I do not so much reject their testimony based on their 
unsatisfactory or unpersuasive de
meanor when considered in 
isolation, as I found her demeanor superior to theirs under all 
the circumstances and, in conse
quence give greater weight to 
her recitation of conversations a
nd events, as noted supra, than 
their denials of those events. 
Given this credibility resolution, I find that Hernandez made 
it clear to Gutierrez that the Re
spondent, i.e., Berndt, wanted to 
know and felt it knew who was supporting the Union and was 

hostile to those employees for that reason.  Again based on 
Gutierrez™ testimony I further find that in the critical meeting 
described above, Berndt and 
Hernandez identified about 20 
employees as the most active un
ion supporters and Berndt, in 
Gutierrez presence, told Hernandez and Sifuentes that the 
planned evaluation of Golden-lin
e employees could be used as 
an excuse to justify getting rid of these most active union sup-

porting employees.  From this cred
ited statement, I find that the 
evaluation process became part of a plan or scheme initiated by 

Berndt and joined in by Mesdames Sifuentes and Hernandez to 
remove from the Respondent™s 
employ suspected union sup-
porters.  I further find that that scheme was in fact carried out 
with the failure to recall the 15 employees named above. 
Putting all the above findings in the 
Wright Line
 context, I 
find that there is insufficient evidence to sustain the General 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 328Counsel™s allegations that the layoff of employees in May, the 
modernization of the Golden line or the initial determination to 
evaluate the Golden-line employees was improper.  Gutierrez™ 
testimony does not support thos
e elements of the General 
Counsel™s case. My crediting of Gutierrez respecting the asserted determina-
tion of Berndt to manipulate the evaluation system in the con-
text of the entire record and 
the General Counsel™s arguments 
as described above meets the 
Wright Line
 requirement that the 
General Counsel persuade that antiunion sentiment9 was a sub-
stantial or motivating factor in the Respondent™s decision to 
provide less than satisfactory ev
aluations of and, in conse-
quence. fail to recall the 15 employees named in the complaint. 
Accordingly, under 
Wright Line
 the burden of persuasion shifts 
to the Respondent to prove its affirmative defense that it would 

have permanently laid off these employees even if the employ-
ees had not engaged in
 protected activity. 
There are two elements of this affirmative defense: First, that 
some old Golden-line employees would have been evaluated as 
inadequately performing irrespective of the protected activities 
of employees and, second, not 
all employees would have been 
recalled initially because the Respondent did not know how 
many employees would be needed in the new operation. 
Turning to the first element of
 the defense, the Respondent 
must rely on the evaluation process itself to argue that some of 
the 15 employees were properly 
evaluated as below par and that this would have remained a basis for removing them as 
employees.  The problem with this argument is that I have 
found the evaluation processŠhowever benign or merit based 
the original planŠwas abandone
d by Berndt and the Respon-
dent in the meeting described by
 Gutierrez as set forth above 
and the evaluation process was c
onverted into a simple device 
for removing the suspected lead
ing union adherents. Thus, I 
have found, the evaluation process as it was actually effectu-
ated was tainted by its illegal and pretextual application to the 
old Golden-line employees and may not serve as evidence that 

any given employee would have been permanently laid off. 
Since the Respondent at this stage of the proceeding has the 
explicit burden of persuasion in showing that the 15 employees, 
or any of them, would have been laid off had there been no 
protected activity, I find that th
e Respondent has failed to meet its burden and, therefore, find that all 15 employees named in 
the complaint would not have been laid off had their been no 
protected activity and would in c
onsequence have been recalled 
to operate the ﬁnewﬂ Golden line. 
The second element of the defense is when these employees 
would have been rehired. Shoul
d these 15 employees have been 
rehired with the other old Golden-line employees on the first 
day of the Respondent™s resump
tion of operations or should they be considered as properly recalled only as 15 new employ-
ees were hired over time to flesh 
out the line staffing.  I do not 
find it improbable that the Respondent would have staged the 
staffing of the new Golden line as it in fact did adding new 
employees as the operation required even had their been no 
protected employee activity.  The 
problem again is which of the 
original ﬁoldﬂ Golden-line employees would have been in the 
group not initially hired.  The evaluations are the only basis 
                                                          
                                                           
9  The first aspect of antiunion sentiment found is the direct motive 
of removing suspected leading union supporting employees.  A second 
motive, also pled by the General Counsel and properly found on this 
record, is that the termination of 
the union leaders would have a chill-
ing effect on other employees™ union activities. 
offered by the Respondent for making that determination and I 
have rejected the evaluation system
 as fatally tainted by animus 
as discussed above. 
Again, since the Respondent at this stage of the proceeding 
has the explicit burden of pers
uasion in showing that the 15 
employees, or any of them, woul
d not have been recalled on the 
first day of resumed operations li
ke their fellow employees had 
there been no protected activity, I find that the Respondent has 
failed to meet its burden and th
erefore find that all 15 employ-
ees named in the complaint would 
have been recalled to operate 
the ﬁnewﬂ Golden line on the first day of its operations. 
Given all the above, I find the Respondent™s adverse evalua-
tion of the 15 employees and its failure to recall them on the 
first day of operation of the ﬁnewﬂ Golden line was based on 
the Respondent™s belief that thes
e employees were the leading 
union supporting employees and its desire to remove union 
supporters and to discourage other employees from supporting 
the Union.  Such actions are a 
violation of Section 8(a)(3) and 
(1) of the Act. This allegation of the complaint is therefore 

sustained. 2. Complaint paragraph 6
Šthe surveillance allegation 
There is no significant dispute that the Respondent™s super-
visor, Juana Magana, drove past and was observed doing so by 
union meeting attendees at the El
ks Park in Yakima on August 
25, 1998.  The fact that Magana™s relative lived nearby was also 

unchallenged and provided a beni
gn explanation for her pres-
ence in the area at the times in question. 
In a reprise of the previous analysis, I view the evidence as 
insufficient to sustain the violation, but for the credited testi-
mony of Gutierrez that Hernandez, a supervisor, told her that 
the Respondent had learned of th
e union meetings in the park,  
had sent someone to observe the attendees, had taken down the 
names of those individuals and had brought the list back to 
management who passed the names on to, at least, Supervisor 
Hernandez.10  This additional evidence is sufficient to tip the 
scales in favor of the Genera
l Counsel that Magana was en-
gaged in the surveillance of 
employees™ union activities on 
August 25, 1996.  I discredit 
the Respondent™s contrary evi-
dence.  Such surveillance violates Section 8(a)(1) of the Act as 
alleged in the complaint and I so find. 
REMEDY Having found that the Respondent
 has violated the Act, I 
shall direct it to cease and desist therefrom, and take certain 

affirmative action in order to effectuate the purposes and poli-
cies of the Act, including the posting of a remedial notice con-
sistent with 
Indian Hills Care Centers
, 321 NLRB 87 (1996). 
I shall direct the Respondent to
 make each wrongfully laid-
off employee whole, with interest, for any and all losses of 
wages and benefits the employee
 would have received, but for 
the Respondent™s wrongful layoff of him or her.  The make-
whole remedy shall be calculated in accordance with 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), and
 Florida Steel Corp
., 
 10 The statement of Hernandez is an admission by party opponent 
under the Fed. R. Evid. 801(d)(2) which is by the terms of the rule not 
hearsay and may be the considered 
substantively for the substantive 
proposition asserted.  In reliance on it, I find that in fact the Respondent 
had engaged in surveillance as described at least up to the time of the 
conversation between Hernandez and Gu
ttierez.  It is also habit or 
routine practice evidence for the pe
riod after Hernandez statement to 
Gutierrez. 
 GEORGE JOSEPH ORCHARD SIDING, INC. 329231 NLRB 651 (1977), with interest as prescribed in 
New Hori-zons for the Retarded
, 283 NLRB 1173 (1987). 
I shall further order the Res
pondent to delete and expunge 
from its records all references to the unsatisfactory evaluation 
and failure to recall of these employees and notify each of them 
in writing that this has been done and further assure them that 
neither their evaluation nor the failure to recall them will be 
used against them in future. 
In a separate section of its brief, the General Counsel argues 
for new remedial language replacing current Board practice as 
follows:  Preserve and, within 14 days of a request, provide at the office 
designated by the Board or its agents, a copy of all payroll re-
cords, social security paymen
t records, timecards, personnel 
records and reports, and all other records, including an elec-
tronic copy of such records if stored in electronic form, neces-
sary to analyze the amount of backpay due under the terms of 
this Order.  If requested, the originals of such records shall be 
provided to the Board of its agents in the same manner. 
 In brief the General Counsel argues this new language would 

enable compliance to be better achieved with less cost to the 
Agency, will avoid cumbersome and time-consuming efforts in 
the face of respondent obduracy 
and lack of cooperation, and 
will generally bring the Board and its compliance procedures 
into modern times. 
While I note the Board is very concerned with costs,
11 it is for the Board and not its administrative law judges to expand 
the current remedy for discharge violations.  I therefore decline 
to include the recommended remedial language. 
CONCLUSIONS OF 
LAW 1. The Respondent is and has b
een at all relevant times, an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Respondent violated Section 8(a)(1) of the Act by en-
gaging in surveillance of employees™ attendance at union meet-
ings. 4. The Respondent violated Section 8(a)(3) and (1) of the 
Act by laying off or failing to recall the following employees 
on or about August 19, 1996: 
 Maria Amaya   Martha Bello 
Alma Ceballos  Ofelia Corona 
Victor Delgadillo  Lucila Dominguez 
Xochil Guttierez  Rocio Larios 
Loaurdes Nagana  Iracema Maldonado 
Reyna Morales  Lucille Paradise 
Erika Peneloza  Francisca Peraza 
 Bertha Valle 
 5. The unfair labor practices described above are unfair labor 
practices within the meaning of Section 2(6) and (7) of the Act. 
Based on the above findings of fact and conclusions of law 
and on the basis of the entire record, I issue the following rec-
ommended12                                                           
                                                                                             
11  See for example 
George Joseph Orchard Siding, Inc.,
 325 NLRB 
252 (1998). 
12 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
ORDER The Respondent, George Jose
ph Orchard Siding, Inc., Yakima Valley, Washington, its officers, agents, successors, 
and assigns, shall 1. Cease and desist from 
(a) Engaging in surveillance of employees™ attendance at un-
ion meetings. (b) Discharging, laying off, or failing to recall the following 
employees because the Respondent 
believed they were the most 
active employee supporters of the Union: 
 Maria Amaya   Martha Bello 
Alma Ceballos  Ofelia Corona 
Victor Delgadillo  Lucila Dominguez 
Xochil Guttierez  Rocio Larios 
Loaurdes Nagana  Iracema Maldonado 
Reyna Morales  Lucille Paradise 
Erika Peneloza  Francisca Peraza 
 Bertha Valle
  (c) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 
7 of the National Labor Relations Act.
 2. Take the following affirmative action designed to effectu-
ate the policies of the Act. 
(a) Rescind the discharges, layoffs, or failures to recall the 
employees named above. 
(b) Offer, in writing, immediate, and full reinstatement to 
each of the employees named above to the position each previ-
ously held, discharging as nece
ssary any replacement employee 
or, if the job no longer exists, to
 a substantially equivalent posi-
tion, without prejudice to his or her seniority or any other rights 
or privileges previously enjoyed, and make each whole for any 
loss of earnings and other benefits suffered as a result of the 
discrimination against him or her, 
with interest as set forth in 
the remedy section of this decision. 
(c) Remove from its files an
y reference to the unlawful 
evaluation or failure to recall the employees named above and 
notify these employees, in writi
ng in Spanish and in English, that this has been done and that
 this unlawful 
conduct will not 
be used against them in any way. 
(d) Preserve and, on request, make available to the Board or 
its agents for examination and copying, all payroll records and 
other records and documents ne
cessary to analyze the amount 
of backpay and other moneys du
e under the terms of this Order 
and to insure that this Order has been fully complied with. 
(e) Within 14 days after service by the Region, post at its 
Yakima, Washington facility where notices to employees are 
customarily posted copies of th
e attached notice marked ﬁAp-
pendix.ﬂ13 Copies of the notice, on forms provided by the Re-
gional Director, in English and Spanish and such other lan-guages as the Regional Director 
determines are necessary to 
fully communicate with employ
ees and union members, after 
being signed by the Respondent™s authorized representative, 
shall be posted by the Respondent and maintained for 60 con-
secutive days in conspicuous pla
ces, including all places where 
 adopted by the Board and all objections shall be waived for all pur-
poses. 
13 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 

Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 330notices to employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent 
to ensure the notices are not 
altered, defaced or covered by other material.  In the event that, 

during the pendancy of these proceedings, the Respondent has 
gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any time 
since August 19, 1996. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 